Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 5/19/2020; claims 13-24 are pending. 
Priority
3.	Applicant claims a priority date of a DE application filed on 9/01/2017; it is considered.
Information Disclosure Statements (IDSs)
4.	Applicant files two IDSs on 2/25/2020, and on 5/19/2020; they are considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 1-6, 8-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over BELSER FLORIAN ET AL. (DE 102009028300 A1) hereinafter “FLORIAN”,  in view of AMIOT E ET AL (DE 102006007173 A1) hereinafter “AMIOT”
A.	Per claims 13, 21, 23-24:  FLORIAN teaches a LIDAR array for use on a vehicle, or on a robot comprising: 
a plurality of LIDAR systems (i.e., laser scanners), including:
 a first LIDAR system 10 (see FLORIAN, Fig. 1, S1, S2) including:
 a first laser source S1 which generates a first laser beam (see FLORIAN, Fig. 1, S1), and a first scanning device which scans the first laser beam across a first scan area (see FLORIAN, Fig. 1, detection region D1); 
a second LIDAR system 20 (see FLORIAN, Figs. 2 S1, and S2), including: 
a second laser source S2 which generates a second laser beam, and a second scanning device which scans the second laser beam across a second scan area (see FLORIAN, Fig. 2, a detection region D2); wherein the first LIDAR system is spatially spaced apart from the second LIDAR system; and 
the second scan area overlaps with the first scan area in a shared scan area D1D2, the shared scan area including a shared far range, which is spatially separated from a close range surrounding the LIDAR systems (see FLORIAN, Fig. 7, where O1 is covered by both detection regions D1, and D2); and
FLORIAN does not disclose that wherein the first laser beam and the second laser beam are synchronized with one another in such a way that the first laser beam and the second laser beam “overlap”/mutually amplify one another in the shared far range .
However, AMIOT suggests a surrounding recognition system of a vehicle having many sensors (mounting around that vehicle and are simultaneously actuated) to even sense overlap areas from scanners, see AMIOT, Fig. 2, synchronously actuating many scanning detection regions – see AMIOT “Due to the overlapping areas in front of the vehicles 24 . 25 the detection ranges of the radar sensors 12 . 14 and 12 . 16 It can be determined redundantly whether objects are present in front of the vehicle or on the vehicle 10 get. It is advantageous if the vehicle 10 a navigation system which is coupled to the vehicle surroundings recognition system according to the invention. Then, when the vehicle is approaching an intersection according to the information of the navigation system, in an intersection monitoring mode, particular attention may be paid to the overlapping areas laterally in front of the vehicle 24 . 25 be directed. Should be on the perpendicular to the central longitudinal axis 36 of the vehicle in the 1 shown roadway 26 Vehicles on the vehicle 10 zukommen, so they can be detected redundant with the vehicle environment detection system according to the invention of each two radar sensors. The radar sensors can do this 12 . 14 and 12 . 16 be controlled so synchronously to each other that they also reflection signals of each other Detect sensors.” and see AMIOT “In addition, according to the invention be provided that when approaching an intersection, the evaluation the front radar sensor and the at least one blind spot radar sensor synchronously in the overlapping ones Controls detection areas. This has the advantage that the from a radar sensor emitted signals from each other Radar sensor can be received. The signals can thus superimposed become, which leads to an increased Accuracy of detection of existing in the overlap area Leads objects.”),
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement FLORIAN with AMIOT to arraign a vehicle surrounding recognizing system comprising multiple radar sensors to sense overlapped areas around that vehicle; therefore, scanned objects can be overlapped and amplified: the radars sensors may be actuated synchronously with one another to guarantee a detection of blind spots around a vehicle.
B. Per dependent claim 14: The rationales and references for a rejection of claim 13 are incorporated.
A combination of FLORIAN and AMIOT suggest the first laser beam and the second laser beam amplify one another exclusively in the shared far range (i.e., “The signals can thus superimposed become, which leads to an increased Accuracy of detection of existing in the overlap area,” see AMIOT) . A motivation is to extending an environment of the vehicle to cover a blind spot. 
C. Per dependent claims 15-16: The rationales and references for a rejection of claim 13 are incorporated.

AMIOT also suggests that wherein the first laser beam and the second laser beam are synchronized with one another with respect to scanning paths of the first and second laser beams and light pulse sequences of the first and second laser beams (i.e., see AMIOT “the evaluation the front radar sensor and the at least one blind spot radar sensor synchronously in the overlapping ones Controls detection areas”).
D. Per dependent claim 17: The rationales and references for a rejection of claim 13 are incorporated.
Applicant claims that the first scan area or the second scan area cover an angular range of 120° (already admitted in applicant ‘s specification para. [0012], i.e., “This corresponds to a typical situation for vehicles and robots.”). See claim 15 of AMIOT “Vehicle surroundings detection system according to claim 1 or 2, characterized in that the detection areas of the front radar sensor ( 12 ) and / or the blind spot radar sensor ( 14 . 16 ) include an angle of 120 ° to 180 °, and in particular an angle of 150 °.
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FLORIAN,  in view of AMIOT, and in view of the Official Notice.
The rationales and references for a rejection of claim 13 are incorporated.
	AMIOT also suggests that a synchronization of radar pulses in blind spots/overlap arear are dependent of a viewing angle, and a distance between radar sensors.
	The examiner takes an Official Notice here that both above changes (viewing angle and distance between sensors) are dependent on a certain time at a certain geographical coordination  (e.g., to avoid glaring from sun light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement FLORIAN,  AMIOT with an Official Notice to include a clear view of observation besides covering blind spots regions for a safe navigation on the roads.
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over FLORIAN,  in view of AMIOT, and in view of the Official Notice, and in view of Vieira et al. (US Pub. 20020018494 A1).
	The rationales and references for a rejection of claim 18 are incorporated.
FLORIAN,  in view of AMIOT, do not disclose about varying a radar frequency.
However, Vieira et al suggest this claimed feature (see Vieira et al., claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement FLORIAN,  AMIOT with an Official Notice, and with Vieira et al., to disclose of using a matching frequency among different sources for unique results.
Claim Objections
8.	Claims 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable subject matters
9.	Cited art of FLORIAN,  in view of AMIOT, and in view of Vieira et al do not disclose:
Per dependent claim 20: The LIDAR array as recited in claim 18, wherein the first laser source emits a first double light pulse with a first time difference, and the second laser source emits a second double light pulse with a second time difference, the first time difference differing from the second time difference, and a light pulse of the first double light pulse being synchronized with a light pulse of the second double light pulse.
Per dependent claim 22: The LIDAR array as recited in claim 21, wherein the first scan area and the third scan area overlap in a shared first scan area, the shared first scan area including a shared first far range, which is spatially separated from the shared far range and the close range surrounding the LIDAR systems, and the second scan area and the third scan area overlap in a shared second scan area, the shared second scan area including a shared second far range, which is spatially separated from the shared far range, the shared first far range and the close range  surrounding the LIDAR systems.
Conclusion
10.	Pending claims 13-19, 21, and 23-24 are rejected; claims 20, and 22 are objected. 
11.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662